UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-6611



MICHAEL LYNN BROWN,

                                            Plaintiff - Appellant,

          versus


LONNIE M. SAUNDERS, Warden, Augusta Correc-
tional Center; LIEUTENANT MASSIE; LIEUTENANT
BOYERS; CAPTAIN BOYERS; MAJOR DAY; DEPARTMENT
OF CORRECTIONS; OFFICE OF THE ATTORNEY GEN-
ERAL; SERGEANT SMILE; SERGEANT CAMPBELL;
SERGEANT CONNERS; R. WILSON; SERGEANT TALBERT;
OFFICER DUTSLER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James H. Michael, Jr., Senior
District Judge. (CA-95-1008-R)


Submitted:   July 10, 1997                 Decided:   July 24, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Lynn Brown, Appellant Pro Se. Jill Theresa Bowers, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Brown v. Saunders, No. CA-
95-1008-R (W.D. Va. Mar. 28, 1997; Apr. 21, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2